         Case 19-04096          Doc 29 Filed 03/19/20 Entered 03/19/20 11:37:12                    Desc BK
                                  Proceeding Memo - Large Page 1 of 1
Form ntchrgbk

                                   UNITED STATES BANKRUPTCY COURT


Eastern District of Texas

Suite 300B
660 North Central Expressway
Plano, TX 75074

                                       Bankruptcy Proceeding No.: 19−04096
                                                    Chapter: 0
                                            Judge: Brenda T. Rhoades

In Re: Debtor(s) (name(s) used by the debtor(s) in the last 8 years, including married, maiden, trade, and address):

Social Security / Individual Taxpayer ID No.:

Employer Tax ID / Other nos.:


PLEASE TAKE NOTICE that a hearing will be held at

Plano Bankruptcy Courtroom, 660 N. Central Expressway, Third Floor, Plano, TX 75074

on 5/12/20 at 01:30 PM

to consider and act upon the following:

Hearing Set RE: related document(s)7 Motion to Dismiss Adversary Proceeding F. Rule 12(b)(6) Motion Filed by
Perry J. Cockerell on behalf of SMS Financial Strategic Investments, LLC, 8 Motion to Dismiss Adversary
Proceeding Filed by Marcus Helt on behalf of CPIF Lending, LLC, 9 Motion to Strike Filed by Marcus Helt on
behalf of CPIF Lending, LLC. Hearing scheduled for 5/12/2020 at 01:30 PM at Plano Bankruptcy Courtroom. (sr)

Dated: 3/19/20

                                                            Jason K. McDonald
                                                            Clerk, U.S. Bankruptcy Court
